DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka et al. (U.S. PGPub 2018/0010861, cited in IDS) in view of Shirata et al. (JPH09119789, cited in IDS, with reference to translation).
Claim 1: Wakaoka et al. discloses a method for preparing a heat pipe (1a and paragraph 35), the method comprising: forming a sintered metal porous structure (e.g. paragraphs 50, 53, 55) directly on a surface (one or all inner wall surfaces - paragraph 51) of a first metal sheet (2/3) using a slurry (paragraph 69); placing the first metal sheet (e.g. 2) on a second metal sheet (e.g. 3), wherein the surface of the first metal sheet faces the second metal sheet (e.g. Fig. 1 - as noted in paragraph 51, the wick is on the inner or facing surfaces); and bonding outer portions of the first and second metal sheets (evident in Figs. and paragraph 83 - noting that the wick may be formed on the metal sheets before bonding).
The porous wick structure is not a “foam” per se, and the slurry does not necessarily comprise metal powder, a binder, and a dispersant. However, Shirata et al. discloses a method for coating a metal 
Claim 2: Shirata further teaches that forming the metal foam directly on the surface of the first metal sheet comprises: forming a metal foam precursor on the surface of the first metal sheet by applying the slurry directly on the surface of the first metal sheet (paragraph 25); and sintering the metal foam precursor (paragraph 26).
Claim 3: Shirata further teaches that the slurry comprises 1 to 500 parts by weight of the binder relative to 100 parts by weight of the metal powder, and 10 to 2,000 parts by weight of the dispersant relative to 100 parts by weight of the binder (see ratios listed in paragraph 14, which at least overlap with the broad ranges claimed). 
Claim 4: Shirata further teaches that the metal powder has an average particle diameter in a range of 0.1µm to 200µm (paragraph 58). 
Claim 5: Shirata further teaches that the binder is alkyl cellulose, polyalkylene carbonate or a polyvinyl alcohol-based binder (e.g. PVA - paragraph 57). 
Claim 6: Shirata further teaches that the dispersant is an alcohol (paragraph 59). 
Claim 7: Shirata further teaches that the slurry further comprises a solvent (e.g. water, which would serve as a solvent at least to the water-soluble binder, in addition to an organic solvent - e.g. paragraph 8). 
Claim 8: Shirata further teaches that the wherein the metal foam precursor is formed in the form of a film or sheet (see slurry film/sheet S on sheet 11 in Fig. 4).
Claim 10: Wakaoka further discloses (as modified by Shirata) that the metal foam (wick) comprises a first metal foam, and wherein the method further comprises forming a second metal foam directly on a surface of the second metal sheet, wherein the surface of the second metal sheet faces the first metal sheet (all of the inside faces may have the wick structure - paragraph 51).
Claim 11: Shirata further teaches that the metal foam has a porosity in a range of 60% to 99% (see Table 5, which shows porosity ranging generally from 80-97%).
Claim 12: Shirata further discloses that the metal foam has a pore size in a range of 100 nm to 100µm (see Table 5 listing average minimum and average maximum pore sizes ranging on the order of about 50-100µm). 
Claims 13 and 14: Wakaoka further discloses that the heat pipe has a thickness in a range of 0.06 mm to 0.8 mm (0.5mm or less - e.g. abstract), which would also mean the foam/wick layer is less than 500µm (0.5mm).
Claim 17: Shirata further teaches that forming the metal foam precursor comprises coating the slurry on the surface of the first metal sheet, and wherein the method further comprises performing a drying process after forming the metal foam precursor and before sintering the metal foam precursor (paragraphs 25-26).
Claim 22: Referring to Wakaoka, the first metal sheet further comprises an inner portion (i.e. the part receiving the wick structure) between the outer portions (i.e. the edges that are bonded with those of the second sheet), and the metal foam is formed on the inner portion of the first metal sheet and is not formed on the outer portions of the first metal sheet (it is clear from the description that the foam would only be formed on the portion not including the bonded edges of the sheets).
Claims 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka et al. and Shirata et al. as applied to claims 1 and 2 above, and further in view of Alf et al. (DE3015981, with reference to translation).
Wakaoka et al. and Shirata et al. teach a method substantially as claimed except for (regarding claim 9) wherein the sintering is performed at a temperature in a range of 500°C. to 2000°C., (regarding claim 15) wherein the metal powder comprises conductive magnetic metal powder, and (regarding claim 16) wherein the metal powder comprises at least one of powder of nickel, iron and cobalt. However, Alf et al. teaches a method of sintering a porous structure onto a sheet (paragraph 2) by inductively heating the powder to sinter it (paragraph 20). The sintering temperature is about 1000°C (paragraph 21 and original page 6 - the examiner notes that the translation appears to have erroneously interpreted “1000°C” as “100,000”). The powder comprises conductive magnetic metal powder such as nickel (paragraph 24). It .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka et al. and Shirata et al. as applied to claim 17, and further in view of Park et al. (KR101206150, cited in IDS, with reference to translation).
Wakaoka et al. and Shirata et al. teach a method substantially as claimed except for wherein the drying process is performed at a temperature in a range of 50°C. to 250°C. However, Park teaches drying a slurry, prior to sintering, at a temperature of 80-100°C (paragraph 56). It would have been obvious to one of ordinary skill in the art to have dried the slurry at 80-100C, for example depending on the particular solvent(s) used, the time desired for drying to occur, etc.

Claims 1, 3, 5, 6, 7, 10, 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka et al. (U.S. PGPub 2018/0010861, cited in IDS) in view of Cheng et al. (U.S. PGPub 2006/0197245, cited in IDS).
Claim 1: Wakaoka et al. discloses a method for preparing a heat pipe (1a and paragraph 35), the method comprising: forming a sintered metal porous structure (e.g. paragraphs 50, 53, 55) directly on a surface (one or all inner wall surfaces - paragraph 51) of a first metal sheet (2/3) using a slurry (paragraph 69); placing the first metal sheet (e.g. 2) on a second metal sheet (e.g. 3), wherein the surface of the first metal sheet faces the second metal sheet (e.g. Fig. 1 - as noted in paragraph 51, the wick is on the inner or facing surfaces); and bonding outer portions of the first and second metal sheets (evident in Figs. and paragraph 83 - noting that the wick may be formed on the metal sheets before bonding).
The porous wick structure is not a “foam” per se, and the slurry does not necessarily comprise metal powder, a binder, and a dispersant. However, Cheng discloses a method of forming a porous wick on a heat pipe using a slurry (30) comprising a metal powder, a binder, and a dispersant (paragraph 27). The resulting porous structure might be considered a “foam”, especially given the similarities in the manufacturing steps and materials as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the coating method of Cheng et 
Claim 3: Referring to Cheng et al., the slurry comprises 1 to 500 parts by weight of the binder relative to 100 parts by weight of the metal powder (paragraph 27). The ratio of binder to dispersant is not disclosed. However, it would have been obvious to one of ordinary skill in the art to have selected such a ratio (noting said ratio is very broad and may account for having either significantly less or significantly more dispersant than binder) since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. having some amount of dispersant and a binder), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please note that in the instant application, paragraph 33, Applicant has not disclosed any criticality for the claimed range.
Claim 5: Referring to Cheng et al., the binder is alkyl cellulose, polyalkylene carbonate or a polyvinyl alcohol-based binder (e.g. PVA - paragraph 27).
Claim 6: The dispersant of Cheng et al. is not necessarily an alcohol. However, it would have been obvious to one of ordinary skill in the art to have selected an alcohol since it has been held to be within the general skill of a worker in the art to select a known material on the basis for its suitability for the intended use as a matter of obvious design choice. Please note that in the instant application, paragraph 31, Applicant has not disclosed any criticality for the claimed dispersant material.
Claim 7: Referring to Cheng et al., the slurry further comprises a solvent (paragraph 27).
Claim 10: Wakaoka (as modified by Cheng et al.) further discloses that the metal foam (wick) comprises a first metal foam, and wherein the method further comprises forming a second metal foam directly on a surface of the second metal sheet, wherein the surface of the second metal sheet faces the first metal sheet (all of the inside faces may have the wick structure - paragraph 51).
Claims 13 and 14: Wakaoka further discloses that the heat pipe has a thickness in a range of 0.06 mm to 0.8 mm (0.5mm or less - e.g. abstract), which would also mean the foam/wick layer is less than 500µm (0.5mm).
Claim 21: Wakaoka and Cheng et al. make no mention of a blowing agent.
Claim 22: Referring to Wakaoka, the first metal sheet further comprises an inner portion (i.e. the part receiving the wick structure) between the outer portions (i.e. the edges that are bonded with those of the second sheet), and the metal foam is formed on the inner portion of the first metal sheet and is not formed on the outer portions of the first metal sheet (it is clear from the description that the foam would only be formed on the portion not including the bonded edges of the sheets).
Claims 2-4, 6, 8, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka et al. and Cheng et al. as applied to claim 1, and further in view of Shirata et al.
Claim 2: In forming the metal foam, Cheng et al. does not apply the slurry directly onto the surface of the first metal sheet, but rather first forms the slurry into a flexible green tape, which is then transferred to a mandrel for shaping into the heat pipe shape and sintered. However, Shirata et al. teaches applying a slurry directly onto the surface of a first metal sheet and sintering to achieve the heat pipe (paragraphs 38-40). Because the heat pipe of Wakaoka is comprised of substantially flat sheets and the wick may be formed on the sheet prior to joining the sheets, one of ordinary skill, in light of Shirata, would have found it obvious to have eliminated an unnecessary intermediate transfer step by simply forming and sintering the slurry directly onto the flat sheets of the heat pipe.
Claim 3: Referring to Cheng et al., the slurry comprises 1 to 500 parts by weight of the binder relative to 100 parts by weight of the metal powder (paragraph 27). The ratio of binder to dispersant is not disclosed. However, Shirata teaches and 10 to 2,000 parts by weight of a dispersant (e.g. a polyhydric alcohol) relative to 100 parts by weight of a binder (see ratios listed in paragraph 14, which at least overlap with the broad ranges claimed) It would have been obvious to one of ordinary skill in the art to have selected such a ratio depending on the desired properties of the slurry.
Claim 4: Shirata further teaches that the metal powder has an average particle diameter in a range of 0.1µm to 200µm (paragraph 58). It would have been obvious to have selected this pore size to have allowed for relative ease of increasing porosity and maintaining the desired dispersability (Id.).
Claim 6: Shirata further teaches the dispersant is an alcohol as cited above.
Claim 8: In both Cheng et al. and Shirata, the metal foam precursor (slurry or green tape) is formed in the form of a film or sheet.
Claim 9: Referring to Cheng et al., the sintering is performed at a temperature in a range of 500°C to 2000°C (500-100°C - paragraph 29).
Claim 11: Shirata further teaches that the metal foam has a porosity in a range of 60% to 99% (see Table 5, which shows porosity ranging generally from 80-97%). It would have been obvious to have targeted this porosity depending on the desired properties of the wick.
Claim 12: Shirata further discloses that the metal foam has a pore size in a range of 100 nm to 100µm (see Table 5 listing average minimum and average maximum pore sizes ranging on the order of about 50-100µm). It would have been obvious to have targeted this pore size depending on the desired properties of the wick.
Claim 17: Cheng et al. further teaches performing a drying process after forming the metal foam precursor and before sintering the metal foam precursor (paragraph 28). Further, as noted for claim 2 above, because the heat pipe of Wakaoka is comprised of substantially flat sheets and the wick may be formed on the sheet prior to joining the sheets, one of ordinary skill, in light of Shirata, would have found it obvious to have eliminated an unnecessary intermediate transfer step by coating the slurry on the surface of the first metal sheet.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka et al. and Cheng et al. as applied to claim 1 above, and further in view of Alf et al. (DE3015981, with reference to translation).
Wakaoka et al. and Cheng et al. teach a method substantially as claimed except for wherein the metal powder comprises conductive magnetic metal powder, or specifically wherein the metal powder comprises at least one of powder of nickel, iron and cobalt. However, Alf et al. teaches a method of sintering a porous structure onto a sheet (paragraph 2) by inductively heating the powder to sinter it (paragraph 20). Consequently the powder comprises conductive magnetic metal powder such as nickel (paragraph 24). It would have been obvious to one of ordinary skill in the art to have used a magnetic powder for an induction technique as taught by Alf et al. since it provides a more even heating and porosity than a traditional oven (paragraph 19).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka et al., Cheng et al., and Shirata et al. as applied to claim 17, and further in view of Park et al. (KR101206150, cited in IDS, with reference to translation).
Cheng et al. teaches a drying step at a “relatively low temperature” (paragraph 28), but not necessarily at a temperature in a range of 50°C. to 250°C. However, Park teaches drying a slurry, prior to sintering, at a temperature of 80-100°C (paragraph 56). It would have been obvious to one of ordinary skill in the art to have dried the slurry at 80-100C, for example depending on the particular solvent(s) used, the time desired for drying to occur, etc.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. Applicant cites paragraph 55 of Wakaoka and the “porous body” as evidence that Wakaoka does not disclose forming a metal foam directly on a surface of a first metal sheet. However, the porous body is only a part of the overall wick structure. The wick itself is also a porous structure formed by sintering, for example (paragraphs 50, 53) and is formed directly on the surface of the metal sheet.
The dependent claims have also been addressed in the new grounds of rejection above. In particular, new claim 21 has been address by the new grounds of rejection in view of Cheng et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726